United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1456
Issued: December 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2017 appellant filed a timely appeal from a February 24, 2017 decision of
the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established a recurrence of a medical condition on
December 12, 2014 causally related to the accepted employment injury.
FACTUAL HISTORY
On November 1, 2001 appellant, then a 49-year-old distribution clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained severe arthritis of her left
shoulder a result of factors of her federal employment. A supervisor noted that appellant had
1

5 U.S.C. § 8101 et seq.

retired on July 30, 2001. After initial denial of the claim on July 8, 2003, and subsequent further
development of the evidence, OWCP accepted the claim on April 20, 2006 for bilateral
sprain/strain of the rotator cuff and bilateral rotator cuff syndrome of the shoulder.
The evidence of record documents that appellant received physical therapy through
December 12, 2006. The record also indicates that appellant was seen by Dr. Thaddeus W.
Hume, a Board-certified orthopedic surgeon, on September 4, 2008. However, the progress note
is illegible.
On December 12, 2014 appellant claimed a recurrence of medical condition (Form
CA-2a). She did not indicate a date of recurrence. A supervisor indicated that the claimed date
of recurrence was unknown, and that the supervisor was unsure why appellant was filing a
recurrence claim.
On February 12, 2015 OWCP received a report dated September 26, 2014 from
Dr. Phong H. Nguyen, Board-certified in family practice, who was appellant’s treating physician.
He related that he had examined appellant and found that she continued to have bilateral
shoulder and knee pain. Only the first page of this report was submitted to OWCP.
By letter dated April 2, 2015, OWCP informed appellant that she had not submitted
sufficient evidence to establish a recurrence. It noted that the only evidence received in support
of her recurrence was the September 26, 2014 report of Dr. Nguyen. OWCP informed appellant
of the evidence required to establish a recurrence and afforded her 30 days to submit additional
medical evidence, as well as to respond to OWCP’s inquiries. Appellant did not respond.
By decision dated May 15, 2015, OWCP denied appellant’s claim for a recurrence of
medical condition. It found that appellant did not submit sufficient medical evidence and did not
respond to OWCP’s inquiries.
On August 21, 2015 appellant requested reconsideration of OWCP’s May 15, 2015
decision. With her request, appellant attached a narrative statement, stating that her gap in
medical treatment for her shoulders was due to a misunderstanding. She also replied to OWCP’s
inquiries, noting that her shoulder conditions were ongoing. Appellant stated that there had been
a significant gap in treatment because she had been taking medications for her conditions.
By decision dated August 31, 2015, OWCP reviewed the merits of appellant’s claim, but
denied modification of its prior claim. It found that appellant had not submitted any additional
medical evidence on reconsideration, and that her claim remained closed for medical care.
On February 9, 2016 appellant requested reconsideration of OWCP’s August 31, 2015
decision. With her request, she submitted a report dated November 6, 2015 from Dr. Donald
Dean Dominy III, a Board-certified orthopedic surgeon. He diagnosed bilateral shoulder
osteoarthritis and recommended total shoulder replacement.
By decision dated February 25, 2016, OWCP reviewed the merits of appellant’s claim,
but denied modification of its prior decision. It noted that appellant’s claim was not accepted for
osteoarthritis and that Dr. Dominy had not provided an opinion as to how this degenerative
condition was related to the accepted work-related conditions.
2

On November 18, 2016 appellant again requested reconsideration. With her request, she
resubmitted a report dated August 2, 2005 from Dr. Nguyen. She also submitted a narrative
statement noting that she had visited physicians for her condition as far back as 1992, and that
she was never released from medical care.
In the August 2, 2005 report, Dr. Nguyen diagnosed tendinitis and grade 1 rotator cuff
tear. He opined that these conditions were caused by appellant’s repetitive motions of the arms,
shoulders, and by heavy lifting required by her federal employment.
By decision dated February 24, 2017, OWCP reviewed the merits of appellant’s claim,
but denied modification of its prior decision. It found that she had submitted new factual
information not previously considered, but that appellant had not submitted any new medical
evidence in support of her claim for recurrence.
LEGAL PRECEDENT
FECA provides that the United States shall furnish to an employee who is injured while
in the performance of duty the services, appliances, and supplies prescribed or recommended by
a qualified physician that the Secretary of Labor considers likely to cure, give relief, reduce the
degree or the period of any disability, or aid in lessening the amount of any monthly
compensation.2
Recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a need for further medical treatment after release from treatment, nor is an
examination without treatment.3
If a claim for recurrence of medical condition is made more than 90 days after release
from medical care, a claimant is responsible for submitting a medical report supporting causal
relationship between the employee’s current condition and the original injury in order to meet his
or her burden of proof.4
An employee has the burden of proof to establish a recurrence of a medical condition that
is causally related to an accepted employment injury. To meet this burden, the employee must
submit medical evidence from a physician who, on the basis of a complete and accurate factual
and medical history, supports that the condition is causally related and supports the conclusion
with sound medical rationale.5

2

5 U.S.C. § 8103(a).

3

20 C.F.R. § 10.5(y).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013); see also
J.M., Docket No. 09-2041 (issued May 6, 2010).
5

See K.T., Docket No. 15-1758 (issued May 24, 2016).

3

ANALYSIS
The Board finds that appellant has not established a recurrence of a medical condition on
December 12, 2014 causally related to her accepted employment injury.
OWCP accepted that appellant sustained bilateral sprain/strain of the rotator cuff and
bilateral rotator cuff syndrome of the shoulder in the performance of duty in 2001. The record
indicates that appellant has not worked since July 30, 2001. On December 12, 2014 appellant
claimed a recurrence of medical condition. She did not indicate a date of recurrence. OWCP
denied her recurrence claim in decisions dated May 15 and August 31, 2015; March 16, 2016;
and February 24, 2017.
In a report dated August 2, 2005, Dr. Nguyen diagnosed tendinitis and a grade 1 rotator
cuff tear. He opined that these conditions were caused by repetitive motions of the arms,
shoulders, and by heavy lifting, related to appellant’s federal employment. In a report dated
September 26, 2014, Dr. Nguyen examined her and noted that she continued to have bilateral
shoulder and knee pain. As for Dr. Nguyen’s assessment of pain in the report of September 26,
2014, the Board has held that an assessment of “pain” is a symptom, not a compensable medical
diagnosis.6 Regarding the resubmission of Dr. Nguyen’s August 2, 2005 report, that report is not
contemporaneous with appellant’s claim for recurrence and has no probative value as to her
claim for recurrence.7 As such, these reports from Dr. Nguyen are insufficient to establish
appellant’s claim for recurrence of medical treatment.
On November 6, 2015 Dr. Dominy diagnosed bilateral shoulder osteoarthritis and
recommended total shoulder replacement. The Board notes that OWCP has not accepted
appellant’s claim for osteoarthritis. For conditions not accepted by OWCP as being employment
related, it is the employee’s burden of proof to provide rationalized medical evidence sufficient
to establish causal relation, not OWCP’s burden to disprove such relationship.8 Dr. Dominy did
not offer any opinion or medical rationale causally relating the diagnosis of bilateral shoulder
osteoarthritis to appellant’s accepted employment injuries. His report is therefore insufficient to
establish appellant’s claim for recurrence of a medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a
recurrence of a medical condition on December 12, 2014 related to her accepted employment
injury.
6

C.F., Docket No. 08-1102 (issued October 10, 2008); Robert Broome, 55 ECAB 339 (2004).

7

See M.B., Docket No. 16-0077 (issued June 1, 2016); see also A.P., Docket No. 14-1409 (issued June 17, 2015).

8

T.M., Docket No. 16-1456 (issued January 10, 2017); E.C., Docket No. 10-1554 (issued April 1, 2011); Alice J.
Tysinger, 51 ECAB 638 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

